Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 1 of 12




   EXHIBIT K
Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 2 of 12
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 3 of 12




(Screengrab #1 (Home), https://www.facebook.com/John‐Galts‐Legal‐Defense‐Fund‐
225303401359184/)

06‐28‐2018




                                                                                 JAS_020319
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 4 of 12




(Screengrab #2 (About), https://www.facebook.com/pg/John‐Galts‐Legal‐Defense‐Fund‐
225303401359184/about/?ref=page_internal)

06‐28‐2018




                                                                                     JAS_020320
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 5 of 12




(Screengrab #3 (Photos), https://www.facebook.com/pg/John‐Galts‐Legal‐Defense‐Fund‐
225303401359184/photos/?ref=page_internal)

06‐28‐2018




                                                                                      JAS_020321
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 6 of 12




(Screengrab #4 (Posts), https://www.facebook.com/pg/John‐Galts‐Legal‐Defense‐Fund‐
225303401359184/posts/?ref=page_internal)

06‐28‐2018




                                                                                     JAS_020322
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 7 of 12




(Screengrab #4a (Posts), same hyperlink, 06‐28‐2018)




                                                                           JAS_020323
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 8 of 12




(Screengrab #4b (Posts), same hyperlink, 06‐28‐2018)




                                                                           JAS_020324
       Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 9 of 12




(Screengrab #4c (Posts), same hyperlink, 06‐28‐2018)




                                                                            JAS_020325
      Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 10 of 12




(Screengrab #4d (Posts), same hyperlink, 06‐28‐2018)




                                                                            JAS_020326
     Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 11 of 12




(Screengrab #5 (Community), https://www.facebook.com/pg/John‐Galts‐Legal‐Defense‐Fund‐
225303401359184/community/?ref=page_internal)

06‐28‐2018




                                                                                         JAS_020327
     Case 1:17-cr-00548-PAC Document 455-11 Filed 02/24/21 Page 12 of 12




(Screengrab #6 ((Hyperlink from Screen Grab#1 for GoFundMe page)) https://www.gofundme.com/galt‐
criminal‐justice‐reform)

06‐28‐2018




                                                                                              JAS_020328
